Title: To James Madison from Thomas Jefferson, 19 April 1798
From: Jefferson, Thomas
To: Madison, James


Apr. 19. 98.
I wrote you last on the 12th. & then acknoleged your last at hand of the 2d inst. The sensations first occasioned by the late publications have been kept up and increased at this place. A petition from the merchants & traders & others was so industriously pushed as to have obtained a very extensive signature. The same measure is pursuing in New York. As the election of their governor comes on next Tuesday, these impressions will just be in time to affect that. We have no information yet of their effect to the Eastward. In the mean time petitions to Congress against arming from the towns of Massachusets were multiplying. They will no doubt have been immediately checked. The P’s answer to the address of the merchants here you will see in Fenno of yesterday. It is a pretty strong declaration that a neutral & pacific conduct on our part is no longer the existing state of things. The vibraters in the H. of R. have chiefly gone over to the war party. Still if our members were all here, it is believed the naval-bill would be thrown out. Giles, Clopton & Cabell are gone. The debate commenced yesterday, & tho’ the question will be lost, the effect on the public mind will be victory. For certainly there is nothing new which may render war more palatable to the people. On the contrary the war-members themselves are becoming alarmed at the expences, & whittling down the estimates to the lowest sums. You will see by a report of the Secretary at war which I inclose you that he estimates the expences of preparation at seven millions of Dollars; which it is proposed to lower to about 3. millions. If it can be reduced to this, a stoppage of public interest will suffice & is the project of some. This idea has already knocked down the public paper, which can no longer be sold at all. If the expences should exceed 3. M. they will undertake a land tax. Indeed a land tax is the decided resource of many, perhaps of a majority. There is an idea of some of the Connecticut members to raise the whole money wanted by a tax on salt; so much do they dread a land tax. The middle or last of May is still counted on for adjournment.
Colo. Innes is just arrived here, heavily laden with gout & dropsy. It is scarcely thought he can ever get home again. The principles likely to be adopted by that board have thrown the administration into deep alarm. It is admitted they will be worse than the English, French & Algerine depredations added together. It is even suggested that, if persevered in, their proceedings will be stopped. These things are not public. Your letter, by occasioning my recurrence to the constitution, has corrected an error under which a former one of mine had been written. I had erroneously concieved that the declaration of war was among the things confided by the constitution to two thirds of the legislature. We are told here that you are probably elected to the state legislature. It has given great joy, as we know your presence will be felt any where, and the times do not admit of the inactivity of such talents as yours. I hope therefore it is true, as much good may be done by a proper direction of the local force. Present my friendly salutations to mrs. Madison & to yourself affectionately Adieu.

P.M.
The inclosed was sealed before I recollected that I have mentioned a petition instead of an address to the President, which is to be corrected. A nomination of Govr. Secretary & three judges to the Missisipi territory is sent in to the Senate, four of whom are agents, or interested in the land speculations of that country, two of them bankrupt speculators, & the 5th. unknown. The Senate demur, and are going into an enquiry. The nomination is George Matthews governor, Millar of Connecticut Secretary, Wetmore of Mass. Clarke of the Missi. district (a merchant who married a daur. of Adam Hoops) and Tilton of N⟨ew⟩ Hampshire judges.
